Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on November 14, 2019. 

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat 
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Objections
Claims 1-4, 6-7, and 9 are objected to because of the following informalities: 
Claim 1
“a electromagnetic-piezoelectric composite vibration control device” should be --an electromagnetic-piezoelectric composite vibration control device--
“the device” should be --the electromagnetic-piezoelectric composite vibration control device--
“the upper part” should be --an upper part--
“the lower rigid component” should be --the lower rigid frame--
“the upper end” should be --an upper end--
“the other end” should be --an other end--
“the piezoelectric cantilever beams” should be --the plurality of piezoelectric cantilever beams--

Claim 2
“the device” should be --the electromagnetic-piezoelectric composite vibration control device--
“the lower elastic component” should be --a lower elastic component--
Claim 3
“the corresponding rigid plate” should be --a corresponding rigid plate--
“the rigid plates” should be --a plurality of rigid plates--
“the corresponding flexible plate” should be --a corresponding flexible plate--
Claim 4
“the lower part” should be --a lower part--
“the corresponding upper wheel axle” should be --a corresponding upper wheel axle--
“the corresponding upper idler wheel” should be --a corresponding upper idler wheel--
“the upper surface” should be --an upper surface--
“the upper surface of the corresponding rigid plate” should be --an upper surface of a corresponding rigid plate--
“the upper part” should be --an upper part--
“the corresponding lower wheel axle” should be --a corresponding lower wheel axle--
“the other end” should be --an other end--
“the corresponding lower idler wheel” should be --a corresponding lower 
“the lower surface” should be --a lower surface--
“the lower surface of the corresponding rigid plate” should be --a lower surface of a corresponding rigid plate--
Claim 6
“the shape” should be --a shape--
“the circumferential direction” should be --a circumferential direction--
“the coils” should be --the two coils--
“the vertical sliding grooves” should be --the plurality of vertical sliding grooves--
Claim 7
“the motion state” should be --a motion state--
“the system” should be --a system--
“the on-off states” should be --on-off states--
Claim 9
“the upper elastic component” should be --an upper elastic component--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable 
over Brandwijk (U.S. Publication No. 2018/0233856; hereinafter “Brandwijk”) in view of Brandwijk - Figs. 12-13 and further in view of Binder et al. (U.S. Publication No. 2013/0201316; hereinafter “Binder”).
Regarding claim 1, Brandwijk teaches a electromagnetic-piezoelectric composite vibration control device based on a synchronized switch damping technology, wherein the device (Fig. 7; [0495]) comprises a load platform (Fig. 7, portion on shaft receiving load; [0496]), a guide rod (Fig. 7, shaft; [0496]), an upper rigid frame (Fig. 7, upper portion 3), a lower rigid frame (Fig. 7, lower portion 3), an upper guiding component (Fig. 7, 82), a lower guiding component (Fig. 7, 82’), an upper idler wheel mechanism (Fig. 7, upper wheel; [0496]), a lower idler wheel mechanism (Fig. 7, upper wheel; [0496]), and a plurality of piezoelectric cantilever beams (Fig. 7, 70), the upper rigid frame (Fig. 7, upper portion 3) is arranged (Fig. 7) at the upper part (Fig. 7, upper part of lower portion 3) of the lower rigid frame (Fig. 7, lower portion 3), the upper guiding component (Fig. 7, 82) is installed (Fig. 7) inside (Fig. 7) the upper rigid frame (Fig. 7, upper portion 3), the lower guiding component (Fig. 7, 82’) is installed (Fig. 7) inside (Fig. 7) the lower rigid component (Fig. 7, lower portion 3), the guide rod (Fig. 7, shaft; [0496]) is nested (Fig. 7) inside (Fig. 7) the upper guiding component (Fig. 7, 82) and the lower guiding component (Fig. 7, 82’), the load platform (Fig. 7, portion on shaft receiving load; [0496]) is fixed (Fig. 7) to the upper end (Fig. 7, upper end of the shaft; [0496]) of the guide rod (Fig. 7, shaft; [0496]), the upper wheel; [0496]) and the lower idler wheel mechanism (Fig. 7, upper wheel; [0496]) are fixedly (Fig. 7) sleeved on (Fig. 7) the guide rod (Fig. 7, shaft; [0496]) and are positioned (Fig. 7) between (Fig. 7) the upper guiding component (Fig. 7, 82) and the lower guiding component (Fig. 7, 82’) respectively, the lower idler wheel mechanism (Fig. 7, upper wheel; [0496]), one end (Fig. 7) of each piezoelectric cantilever beam (Fig. 7, 70) is fixed (Fig. 7) between (Fig. 7) the upper rigid frame (Fig. 7, upper portion 3) and the lower rigid frame (Fig. 7, lower portion 3), the other end (Fig. 7) of each piezoelectric cantilever beam (Fig. 7, 70) is arranged (Fig. 7) between (Fig. 7) the upper idler wheel mechanism (Fig. 7, upper wheel; [0496]) and the lower idler wheel mechanism (Fig. 7, upper wheel; [0496]). Brandwijk does not teach an elastic component, an electromagnetic mechanism, a circuit system, the elastic component is sleeved outside the lower idler wheel mechanism, the electromagnetic mechanism is fixedly sleeved outside the guide rod, and the beams and the electromagnetic mechanism are connected with the circuit system respectively.  
Brandwijk - Figs. 12-13, however, does teach an elastic component (Figs. 12-13; “spring” - [0045]), an electromagnetic mechanism (Figs. 12-13, 120/125-126/128 in combination; [0568]), the elastic component (Figs. 12-13; “spring” - [0045]) is sleeved outside (Figs. 12-13) the lower idler wheel mechanism (Figs. 12-13, lower wheel; [0369]), the electromagnetic mechanism (Figs. 12-13, 120/125-126/128 in combination; [0568]) is fixedly shaft; [0570]), and the beams (Figs. 12-13, 50) and the electromagnetic mechanism (Figs. 12-13, 120/125-126/128 in combination; [0568]) are connected (Figs. 12-13).
Furthermore, Binder teaches the circuit system (Figs. 6f/8-9).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Brandwijk to include the features of Brandwijk - Figs. 12-13 and Binder because it would increase sensing of various properties and enable transmission of data and/or power thereby increasing control and it would carry the power signal and the data signal concurrently together over the same wires thereby reducing the number of wires and increasing circuit simplicity.  
Regarding claim 2, Brandwijk as modified teaches the electromagnetic-piezoelectric composite vibration control device based on the synchronized switch damping technology according to claim 1, wherein the device (Fig. 7; [0495]) further comprises the guide rod (Fig. 7, shaft; [0496]), and positioned (Fig. 7) between (Fig. 7) the lower guiding component (Fig. 7, 82’). Brandwijk does not teach a gasket and the lower elastic component, the gasket is sleeved on the guide rod.
Brandwijk - Figs. 12-13, however, does teach a gasket (Figs. 12-13; “seal” - [0276]) and the lower elastic component (Figs. 12-13; “spring” - [0045]), the gasket (Figs. 12-13; [0276]) is sleeved on (Figs. 12-13) the guide shaft; [0570]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Brandwijk to include the features of Brandwijk - Figs. 12-13 and Binder because it would increase sensing of various properties and enable transmission of data and/or power thereby increasing control and it would carry the power signal and the data signal concurrently together over the same wires thereby reducing the number of wires and increasing circuit simplicity.  
Regarding claim 3, Brandwijk as modified teaches the electromagnetic-piezoelectric composite vibration control device based on the synchronized switch damping technology according to claim 1, wherein each piezoelectric cantilever beam (Fig. 7, 70) comprises a piezoelectric plate (Fig. 7, 72), a flexible plate (Fig. 7, 73) and a rigid plate (Fig. 7, 71), one end (Fig. 7) of each flexible plate (Fig. 7, 73) is fixed (Fig. 7) between (Fig. 7) the upper rigid frame (Fig. 7, upper portion 3) and the lower rigid frame (Fig. 7, lower portion 3), the other end (Fig. 7) of each flexible plate (Fig. 7, 73) is fixedly (Fig. 7) connected (Fig. 7) with (Fig. 7) the corresponding rigid plate (Fig. 7, 71), the rigid plates (Fig. 7, 71) are arranged (Fig. 7) between (Fig. 7) the upper idler wheel mechanism (Fig. 7, upper wheel; [0496]) and the lower idler wheel mechanism (Fig. 7, upper wheel; [0496]), and each piezoelectric plate (Fig. 7, 72) is pasted onto (Fig. 7) the corresponding flexible plate (Fig. 7, 73
Regarding claim 4, Brandwijk as modified teaches the electromagnetic-piezoelectric composite vibration control device based on the synchronized switch damping technology according to claim 3, wherein the upper idler wheel mechanism (Fig. 7, upper wheel; [0496]) comprises an upper idler wheel support (Fig. 7, support of upper wheel; [0496]), a plurality of upper wheel axles (Fig. 7, upper wheel/axles; [0496]) and a plurality of upper idler wheels (Fig. 7, upper wheels; [0496]), the upper idler wheel support (Fig. 7, support of upper wheel; [0496]) comprises an upper cylinder (Fig. 7, upper drum; [0496]) and a plurality of upper supports (Fig. 7, supports of upper wheels; [0496]), the upper idler wheel support (Fig. 7, support of upper wheel; [0496]) is of an integral structure (Fig. 7), the upper cylinder (Fig. 7, upper drum; [0496]) is fixedly (Fig. 7) sleeved on (Fig. 7) the guide rod (Fig. 7, shaft; [0496]), one end (Fig. 7) of each upper support (Fig. 7, supports of upper wheels; [0496]) is arranged (Fig. 7) at the lower part (Fig. 7, lower part of upper drum; [0496]) of the upper cylinder (Fig. 7, upper drum; [0496]), the corresponding upper wheel axle (Fig. 7, upper wheel/axle; [0496]) is installed (Fig. 7) at the other end (Fig. 7) of each upper support (Fig. 7, support of upper wheel; [0496]), the corresponding upper idler wheel (Fig. 7, upper wheel; [0496]) is installed on (Fig. 7) each upper wheel axle (Fig. 7, upper wheel/axle; [0496]), and each upper idler wheel (Fig. 7, upper wheel; [0496]) is in contact with (Fig. 7) the upper surface (Fig. 7, upper surface of 71) of the corresponding rigid plate (Fig. 7, 71); the lower idler wheel mechanism (Fig. 7, upper wheel; [0496]) comprises a lower idler support of upper wheel; [0496]), a plurality of lower wheel axles (Fig. 7, lower wheel/axles; [0496]) and a plurality of lower idler wheels (Fig. 7, lower wheels; [0496]), the lower idler wheel support (Fig. 7, support of upper wheel; [0496]) comprises a lower cylinder (Fig. 7, lower drum; [0496]) and a plurality of lower supports (Fig. 7, support of lower wheels; [0496]), the lower idler wheel support (Fig. 7, support of upper wheel; [0496]) is of an integral structure (Fig. 7), the lower cylinder (Fig. 7, lower drum) is fixedly (Fig. 7) sleeved on (Fig. 7) the guide rod (Fig. 7, shaft; [0496]), one end (Fig. 7) of each lower support (Fig. 7, support of lower wheels; [0496]) is arranged at (Fig. 7) the upper part (Fig. 7, upper part of lower drum; [0496]) of the lower cylinder (Fig. 7, lower drum; [0496]), the corresponding lower wheel axle (Fig. 7, lower wheel/axle; [0496]) is installed at (Fig. 7) the other end (Fig. 7) of each lower support (Fig. 7, support of lower wheel; [0496]), the corresponding lower idler wheel (Fig. 7, lower wheel; [0496]) is installed on (Fig. 7) each lower wheel axle (Fig. 7, lower wheel/axle; [0496]), and each lower idler wheel (Fig. 7, lower wheel; [0496]) is in contact with (Fig. 7) the lower surface (Fig. 7, lower surface of 71) of the corresponding rigid plate (Fig. 7, 71).  
Regarding claim 5, Brandwijk as modified teaches the electromagnetic-piezoelectric composite vibration control device based on the synchronized switch damping technology according to claim 4. Brandwijk does not teach the electromagnetic mechanism comprises a plastic fixed support, a locking ring, a permanent magnet and two coils, wherein the permanent magnet and 
Brandwijk - Figs. 12-13, however, does teach the electromagnetic mechanism (Figs. 12-13, 120/125-126/128 in combination; [0568]) comprises a plastic fixed support (Figs. 12-13, 126; [0570]), a locking ring (Figs. 12-13, 128; [0571]), a permanent magnet (Figs. 12-13, ferromagnetic part of 120; [0568]) and two coils (Figs. 12-13, 125; [0568]), wherein the permanent magnet (Figs. 12-13, ferromagnetic part of 120; [0568]) and the locking ring (Figs. 12-13, 128; [0571]) are arranged on (Fig. 13) the guide rod (Figs. 12-13, shaft; [0570]), the locking ring (Figs. 12-13, 128; [0571]), the permanent magnet (Figs. 12-13, ferromagnetic part of 120; [0568]) and the upper idler wheel support (Figs. 12-13, upper wheel; [0369]) are arranged (Figs. 12-13) from top to bottom (Figs. 12-13) in sequence (Figs. 12-13), the plastic fixed support (Figs. 12-13; 126; [0570]) is fixed on (Figs. 12-13) the upper rigid frame (Figs. 12-13, upper portion 3), the plastic fixed support (Figs. 12-13; 126; [0570]) is arranged outside (Figs. 12-13) the permanent magnet (Figs. 12-13, ferromagnetic part of 120; [0568]) in a covering mode (Figs. 12-13), and the two coils (Figs. 12-13, 125; [0568]) are sleeved outside (Figs. 12-13) the plastic fixed support (Figs. 12-13; 126; [0570]) respectively 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Brandwijk to include the features of Brandwijk - Figs. 12-13 and Binder because it would increase sensing of various properties and enable transmission of data and/or power thereby increasing control and it would carry the power signal and the data signal concurrently together over the same wires thereby reducing the number of wires and increasing circuit simplicity.  
Regarding claim 6, Brandwijk as modified teaches the electromagnetic-piezoelectric composite vibration control device based on the synchronized switch damping technology according to claim 5. Brandwijk does not teach the plastic fixed support is in the shape of a cylinder, a plurality of vertical sliding grooves are formed in the circumferential direction of the plastic fixed support, the coils are sleeved outside the plastic fixed support, and the coils are fixed onto the plastic fixed support by setting fixed bolts inside the vertical sliding grooves.  
Brandwijk - Figs. 12-13, however, does teach the plastic fixed support (Figs. 12-13; 126; [0570]) is in the shape of a cylinder (Figs. 12-13; [0570]), a plurality of vertical sliding grooves (Figs. 12-13; 10/20/30; [0546]) are formed (Figs. 12-13) in the circumferential direction (Figs. 12-13) of the plastic fixed support (Figs. 12-13; 126; [0570]), the coils (Figs. 12-13; 125; [0568]) are sleeved (Figs. 12-13) outside (Figs. 12-13) the plastic fixed support (Figs. 12-126; [0570]), and the coils (Figs. 12-13; 125; [0568]) are fixed onto (Figs. 12-13) the plastic fixed support (Figs. 12-13; 126; [0570]) by setting (Figs. 12-13) fixed bolts ([0163; ][0544]-[0546]) inside the vertical sliding grooves (Figs. 12-13; 10/20/30; [0546]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Brandwijk to include the features of Brandwijk - Figs. 12-13 and Binder because it would increase sensing of various properties and enable transmission of data and/or power thereby increasing control and it would carry the power signal and the data signal concurrently together over the same wires thereby reducing the number of wires and increasing circuit simplicity.  
Regarding claim 8, Brandwijk as modified teaches the electromagnetic-piezoelectric composite vibration control device based on the synchronized switch damping technology according to claim 1, wherein the upper guiding component (Fig. 7, 82) and the lower guiding component (Fig. 7, 82’). Brandwijk does not teach linear bearings.  
Brandwijk - Figs. 12-13, however, does teach linear bearings (bearings – [0574]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Brandwijk to include the features of Brandwijk - Figs. 12-13 and Binder because it would increase sensing of various properties and enable 
Regarding claim 9, Brandwijk as modified teaches the electromagnetic-piezoelectric composite vibration control device based on the synchronized switch damping technology according to claim 1. Brandwijk does not teach the upper elastic component is a reset spring.
Brandwijk - Figs. 12-13, however, does teach the upper elastic component (upper spring – [0045) is a reset spring ([0045]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Brandwijk to include the features of Brandwijk - Figs. 12-13 and Binder because it would increase sensing of various properties and enable transmission of data and/or power thereby increasing control and it would carry the power signal and the data signal concurrently together over the same wires thereby reducing the number of wires and increasing circuit simplicity.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 
Brandwijk in view of Brandwijk - Figs. 12-13 and further in view of Binder and Sidman (U.S. Publication No. 2007/0050139; hereinafter “Sidman”).
Regarding claim 7, Brandwijk as modified teaches the electromagnetic-piezoelectric composite vibration control device based on the synchronized 72) are connected in parallel (Fig. 7) to form a piezoelectric element (Fig. 7, 70’). Brandwijk does not teach the two coils are connected in series to form an inductive element, the circuit system comprises a regulating resistor, a super-capacitor, a first electronic switch, a second electronic switch and an inductive circuit, the inductive circuit is used for detecting the motion state of the system so that the on-off states of the first electronic switch and the second electronic switch are changed according to requirements, and when the inductive circuit detects that the load platform reaches a static balance position, a loop is formed by the inductive element and the super-capacitor by switching the on-off states of the first electronic switch and the second electronic switch; when the inductive circuit detects that the load platform reaches a vibration peak value, the piezoelectric element, the regulating resistor, the inductive element and the super-capacitor are connected in series in sequence to form a closed loop by switching the on-off states of the first electronic switch and the second electronic switch.  
Binder, however, does teach the two coils (Figs. 6f/8-9, 94a/97b) are connected in series (Fig. 9) to form an inductive element (Figs. 6/8-9, 93), the circuit system (Figs. 6f/8-9) comprises a regulating resistor (Figs. 6f/8-9, power supply resistor), a super-capacitor (Figs. 6f/8-9, 94a/97b); [0417] – “This type of EAP typically requires a large actuation voltage to produce high electric fields (hundreds to thousands of volts), but very low electrical power 601a), a second electronic switch (Figs. 6f/8-9, 601b) and an inductive circuit (Figs. 6f/8-9, 80), the inductive circuit (Figs. 6f/8-9, 80) is used for detecting (Figs. 6f/8-9; [Claim 139]) the motion state of the system (Figs. 6f/8-9; [Claim 139]) so that the on-off states (Figs. 6f/8-9; [Claim 139]) of the first electronic switch (Figs. 6f/8-9, 601a) and the second electronic switch (Figs. 6f/8-9, 601b) are changed (Figs. 6f/8-9; [Claim 139]) according to requirements (Figs. 6f/8-9; [Claim 139]), and when the inductive circuit (Figs. 6f/8-9, 80) detects (Figs. 6f/8-9; [Claim 139]), a loop (Figs. 6f/8-9; [Claim 139]) is formed by the inductive element (Figs. 6/8-9, 93) and the super-capacitor (Figs. 6f/8-9, 94a/97b); [0417]) by switching the on-off states (Figs. 6f/8-9; [Claim 139]) of the first electronic switch (Figs. 6f/8-9, 601a) and the second electronic switch (Figs. 6f/8-9, 601b); when the inductive circuit (Figs. 6f/8-9, 80) detects (Figs. 6f/8-9; [Claim 139]) the piezoelectric element (Figs. 6f/8-9; [Claim 30]), the regulating resistor (Figs. 6f/8-9, power supply resistor), the inductive element (Figs. 6/8-9, 93) and the super-capacitor (Figs. 6f/8-9, 94a/97b); [0417]) are connected (Figs. 6f/8-9) in series (Figs. 6f/8-9) in sequence (Figs. 6f/8-9) to form a closed loop (Figs. 6f/8-9; [Claim 139]) by switching (Figs. 6f/8-9; [Claim 139]) the on-off states (Figs. 6f/8-9; [Claim 139]) of the first electronic switch (Figs. 6f/8-9, 601a) and the second electronic switch (Figs. 6f/8-9, 601b).  
Furthermore, Sidman, teaches a circuit (Fig. 9) that detects (Fig. 9; 22) reaches a static balance position (Fig. 9; [0120]), that the load platform (Fig. 2, 22) reaches a vibration peak value (Fig. 9; [0128]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Brandwijk to include the features of Brandwijk - Figs. 12-13, Binder, and Sidman because it would increase sensing of various properties and enable transmission of data and/or power thereby increasing control and it would carry the power signal and the data signal concurrently together over the same wires thereby reducing the number of wires and increasing circuit simplicity and it would ensure that the stabilized camera platform reliably holds a stable orientation in the presence of cable, wind and gravitational forces that might otherwise cause drift thereby increasing control and stability.

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published 

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837